Citation Nr: 0816033	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  06-15 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a dental disorder, to 
include as secondary to service-connected type II diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to July 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in August 2005 
(as confirmed by a rating decision dated in March 2006) by 
the Department of Veterans Affairs (VA) Regional Office in 
St. Louis, Missouri (RO).

The matter currently within the Board's jurisdiction is 
entitlement to service connection for a dental disorder for 
VA compensation purposes.  The veteran has not raised, and 
the RO has not adjudicated, the matter of entitlement to 
service connection for a dental disorder for VA treatment 
purposes.  See 38 C.F.R. § 3.381 (2007) (Service connection 
of dental condition for treatment purposes).


FINDING OF FACT

The competent medical evidence of record shows that the 
veteran's currently diagnosed dental disorder is the result 
of periodontal disease.


CONCLUSION OF LAW

The veteran's currently diagnosed dental disorder is the 
result of periodontal disease, and is therefore not a 
disability for purposes of VA service-connected compensation 
benefits.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.381, 4.150 (2007).






REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) sets forth 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Prior to initial adjudication, a letter dated 
in May 2005 satisfied the duty to notify provisions.  An 
additional letter was also provided to the veteran in March 
2006, notifying the veteran of how VA establishes disability 
ratings and effective dates, after which the claim was 
readjudicated.  See 38 C.F.R. § 3.159(b)(1); Overton v. 
Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The veteran's service 
medical records, VA medical treatment records, and indicated 
private medical records have been obtained.  A VA examination 
was provided to the veteran in connection with his claim.  
There is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims file.  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim, to 
include the opportunity to present pertinent evidence.

General Law and Regulations

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a service-
connected disease or injury."  38 C.F.R. § 3.310(a).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also 
Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).

As provided for under VA regulations, treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease are not considered to be 
disabling conditions, but may be considered service connected 
solely for the purpose of establishing eligibility for VA 
outpatient dental treatment.  38 C.F.R. § 3.381(a) (2007).  
Service connection may be granted for a dental condition of 
each tooth and periodontal tissue shown by the evidence to 
have been incurred in or aggravated by service.  When 
applicable, a determination will be made as to whether it is 
due to a combat wound or other service trauma, or whether the 
veteran was interned as a prisoner of war (POW).  38 C.F.R. § 
3.381(b).  The significance of finding a dental condition is 
due to service trauma is that a veteran will be eligible for 
VA dental treatment for the condition, without the usual 
restrictions of timely application and one-time treatment.  
38 C.F.R. § 17.161(c) (2007).

The following principles apply to dental conditions noted at 
entry and treated during service: (1) teeth noted as normal 
at entry will be service connected if they were filled or 
extracted after 180 days or more of active service.  (2) 
Teeth noted as filled at entry will be service connected if 
they were extracted or if the existing filling was replaced 
after 180 days or more of active service.  (3) Teeth noted as 
carious but restorable at entry will not be service connected 
on the basis that they were filled during service.  However, 
new caries that developed 180 days or more after such a tooth 
was filled will be service connected.  (4) Teeth noted as 
carious but restorable at entry, whether or not filled, will 
be service connected if extraction was required after 180 
days or more of active service.  (5) Teeth noted at entry as 
nonrestorable will not be service connected regardless of 
treatment during service.  (6) Teeth noted as missing at 
entry will not be service connected regardless of treatment 
during service.  38 C.F.R. § 3.381(d).

The following will not be service connected for treatment 
purposes: (1) calculus; (2) acute periodontal disease; (3) 
3rd molars, unless disease or pathology of the tooth 
developed after 180 days or more of active service, or was 
due to combat or in-service trauma; (4) impacted or malposed 
teeth, and other developmental defects, unless disease or 
pathology of these teeth developed after 180 days or more of 
active service.  Teeth extracted because of chronic 
periodontal disease will be service-connected only if they 
were extracted after 180 days or more of active service.  38 
C.F.R. § 3.381(e).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  




Factual Analysis

In this case, there is no evidence of dental injury or trauma 
in service.  The veteran's service medical records show that 
on service entrance in July 1968, the veteran had existing 
restorations to teeth numbers 2, 3, 14, 18, 19, 30, and 31, 
with tooth number 16 unerupted.  Diseases and abnormalities 
were also noted on teeth numbers 3, 14, and 30.  The veteran 
received multiple in-service treatments for dental disorders, 
including treatment of teeth numbers 3, 14, 19, 20, and 30 
and the removal of tooth number 19.

Subsequent to service, the veteran submitted an Application 
for Medical Benefits in September 1973, and checked the "yes" 
boxes as to indicate that the dental condition, for which he 
was applying for benefits, was caused by injury in military 
service, and that he had teeth extracted during military 
service.  However, to the extent that the veteran asserted in 
September 1973 that his dental condition was caused by in-
service dental injury, the veteran's service medical records 
do not reflect that an injury or trauma occurred.  This is 
substantiated by an October 1973 adjudicative action and 
dental rating, signed by a VA physician, indicating that 
there was no evidence of dental trauma to any tooth during 
military service.  

In the current appeal, the veteran does not claim that his 
current dental disorder was caused by trauma during military 
service.  Instead, he claims that the disorder became 
manifest after separation from military service and is 
secondary to his service-connected diabetes mellitus.  The 
matter of the etiology of the veteran's dental disorder, 
however, is a complex medical matter not susceptible to lay 
observation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993).  In this case, although competent to report 
the symptoms of his dental disability, the veteran is not 
competent to provide a medical opinion as to it cause or 
etiology.

In this regard, the medical evidence of record shows that the 
veteran was seen by a private dentist in March 2004, at which 
time he was missing teeth numbers 1, 2, 3, 7, 15, 16, 17, 18, 
19, 20, 30, and 32.  A subsequent September 2005 letter from 
a private dentist stated that in March 2004 the veteran 
received a diagnosis of advanced periodontal disease and 
treatment was planned to remove all of his remaining teeth.  
This diagnosis is substantiated by a March 2006 VA medical 
opinion addendum to a February 2006 VA dental examination 
report, which gave a diagnosis of periodontal disease.

The Board acknowledges the Internet articles, medical 
documentation, and opinion provided on behalf of the veteran 
by his private dentist.  As explained in the dentist's March 
2006 letter, this evidence suggests that diabetes mellitus 
may be a factor that predisposes a patient to tooth decay and 
periodontal disease.  No specific opinion was provided as to 
whether the veteran's tooth decay and periodontal disease 
were caused or aggravated by his diabetes mellitus.  Further, 
even if the veteran was shown to be more vulnerable to tooth 
decay and periodontal disease as a result of his service-
connected diabetes mellitus, VA service-connected 
compensation benefits for his tooth decay, periodontal 
disease, and resultant tooth loss, in the absence of any 
additional dental disorder such as bone loss, would still be 
precluded by VA regulations.  See 38 C.F.R. §§ 3.381(a) 
(treatable carious teeth, replaceable missing teeth, dental 
or alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for VA outpatient dental treatment) 
(emphasis added) and 38 C.F.R. § 4.150, Diagnostic Code 9913 
at Note (loss of the alveolar process as a result of 
periodontal disease, in the absence of bone loss through 
trauma or disease, is not considered disabling).  Along these 
lines, in his March 2006 VA examination report addendum, the 
examiner confirmed that the veteran's periodontal disease was 
not caused by the veteran's diabetes mellitus.  He elaborated 
that diabetes is a comorbid factor, but periodontitis is a 
bacterial disease that is preventable with good oral hygiene 
and regular dental care.  

In sum, the Board finds that the medical evidence of record 
does not show that the veteran experienced in-service dental 
trauma of any kind.  The medical evidence of record shows 
that the veteran's teeth were extracted in 2004, over 30 year 
after separation from active service.  Further, all competent 
medical evidence indicates that the veteran's currently 
diagnosed dental disorder, manifested by the loss of all 
teeth, is the result of periodontal disease.  The loss of 
teeth as a result of periodontal disease is not considered 
disabling for VA compensation purposes.  See 38 C.F.R. §§ 
3.381(a) (periodontal disease will be considered service-
connected solely for the purpose of establishing eligibility 
for VA outpatient dental treatment), 4.150, Diagnostic Code 
9913 at Note (loss of the alveolar process as a result of 
periodontal disease is not considered disabling).  
Accordingly, entitlement to service connection for the 
veteran's currently diagnosed dental disorder for 
compensation purposes is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the medical evidence of 
record shows that the veteran's currently diagnosed dental 
disorder is due to periodontal disease that occurred many 
years after separation from military service, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for a dental disorder, to 
include as secondary to service-connected type II diabetes 
mellitus, for VA service-connected compensation purposes, is 
denied.




____________________________________________
STEPHEN L. HIGGS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


